Exhibit 10.1

AGREEMENT TO TERMINATE REGISTRATION RIGHTS AGREEMENT

This Agreement to Terminate Registration Rights Agreement (this “Agreement”) is
made and entered into as of January 4, 2011, by and between Hudson Holding
Corporation, a Delaware corporation (the “Company”), and Seaport Hudson LLC, a
Delaware limited liability company (the “Investor”).

WHEREAS, the Investor and the Company have entered into a Registration Rights
Agreement, dated as of June 20, 2008 (the “Registration Rights Agreement”),
which governs, among other things, certain terms and conditions of the sale of
Warrant Shares (as defined in the Registration Rights Agreement) owned by the
Investor, from time to time, in registered public offerings;

WHEREAS, the Company is considering a proposal from Rodman & Renshaw Capital
Group, Inc., a Delaware corporation (the “Parent”), for the acquisition of the
Company, pursuant to which the Company would merge with and into a subsidiary of
Parent, with the subsidiary of Parent surviving the transaction (the “Merger”);
and

WHEREAS, in furtherance thereof, the Investor and the Company believe that it is
in their best interests to terminate the Registration Rights Agreement, as
prescribed below, upon closing of the Merger.

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Company and the
Investor hereby agree as follows:

1. Termination of Registration Rights Agreement. The Registration Rights
Agreement is hereby terminated effective upon the Effective Time (as defined in
the Agreement and Plan of Merger to be entered concerning the Merger); provided,
however, the provisions contained in Sections 6 and 7 of the Registration Rights
Agreement shall survive and remain in effect notwithstanding such termination.

2. Governing Law. This Agreement shall be governed and construed under the laws
of the State of New York, without reference to its choice of law or conflict of
law rules.

3. Assignment. This Agreement will obligate and benefit the parties and their
respective successors and assigns. Neither party may assign this Agreement, or
any rights under this Agreement, except that this Agreement and rights under
this Agreement may be assigned to Parent, without the prior written consent of
the other party, which the other party may withhold in its reasonable
discretion.

4. Miscellaneous. This Agreement contains the complete and exclusive statement
of the agreement of the parties and supersedes all prior agreements and
communications, whether oral or in writing, between the parties with respect to
the subject matter of this Agreement. No amendment or modification of this
Agreement will be effective unless made in a writing signed on behalf of both
the Investor and the Company. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of such counterparts shall together constitute one and the same instrument.

[Remainder of page intentionally left blank.]

D-10_20110110-3180-6DF498C2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

SEAPORT HUDSON LLC By:  

/s/ Jonathan Silverman

  Name:   Jonathan Silverman   Title:   General Counsel HUDSON HOLDING
CORPORATION By:  

/s/ Tony Sanfilippo

  Name:   Tony Sanfilippo   Title:   Chief Executive Officer

Signature Page to Agreement to Terminate Registration Rights Agreement